             Case 1:21-cv-02055-PGG-BCM Document 27 Filed 09/16/21 Page 1 of 1




      JacksonLewis                                                     Jackson Lewis P.C.
                                                                       58 South Service Road, Suite 250
                                                                       Melville NY 11747
                                                                       (631) 247-0404 Main
                                                                       (631) 247-0417 Fax
                                                                       jacksonlewis.com




      MY DIRECT
      MY DIRECT DIAL
                 DIAL IS:
                      IS: 631-247-4675
      MY E
      MY EMAIL  ADDRESS IS:
           MAIL ADDRESS   IS: ADAM.GUTTELL@JACKSONLEWIS.COM
                              ADAM.GUTTELL@JACKSONLEWIS.COM

                                                                 September 15, 2021

      VIA ECF

      Honorable Barbara C. Moses
      United States Magistrate Judge
      United States District Court
      Southern District of New York
      40 Foley Square, Room 705
      New York, New York 10007                                                                            9/16/21
                                          Re:       Yancey-Theodore v. 1825 Park Avenue Property Investors
                                                    III, LLC et al
                                                    Case No. 1:21-CV-02055-PGG-BCM

      Dear Magistrate Judge Moses:

                      We represent Defendant 1825 Park Avenue Property Investors III, LLC in this
                           with the
      matter. We write, with     the consent
                                     consent of
                                              of all
                                                  all parties
                                                      parties and
                                                              and pursuant
                                                                  pursuant toto Rule
                                                                                Rule 2(a)
                                                                                     2(a) of
                                                                                           of Your
                                                                                              Your Honor's
                                                                                                    Honor’s
      Individual Rules of Practice in Civil Cases, to respectfully request the scheduling conference
      currently scheduled for September 22, 2021 be adjourned to October 13, 2021 or a subsequent date
      convenient for
      convenient  for the
                      the Court.
                          Court. This
                                  This is
                                       is the
                                          the parties'
                                              parties’ third
                                                       third request
                                                             request for an adjournment
                                                                     for an adjournment ofof this
                                                                                             this conference
                                                                                                  conference
      and the first and second requests were granted. The parties are continuing to make progress in
      settlement discussions and require additional time to continue negotiating the terms of settlement.
      Additionally, counsel for JP Morgan Chase Bank, N.A. is located in Texas and advised us of an
      impending storm that is expected to leave her without power for a few days.

                        Thank you for your attention to this matter.
Application GRANTED. The September 22, 2021
                                                                 Respectfully submitted,
conference is hereby ADJOURNED to October 13,
2021 at 12:00 p.m. SO ORDERED.
                                                                 JACKSON LEWIS P.C.
___________________
Barbara Moses                                                    Adam C,
                                                                 70detot G. Oared
                                                                            Guttell
United States Magistrate Judge
September 16, 2021                                               Adam G. Guttell
      cc:     All counsel of record (via ECF)
      4818-5811-3019, v. 1
